
	

114 HR 4932 IH: ROBOCOP Act
U.S. House of Representatives
2016-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4932
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2016
			Ms. Speier (for herself, Mr. Cohen, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Communications Act of 1934 to expand and clarify the prohibition on inaccurate caller
			 identification information and to require providers of telephone service
			 to offer technology to subscribers to reduce the incidence of unwanted
			 telephone calls, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Repeated Objectionable Bothering of Consumers on Phones Act or the ROBOCOP Act. 2.FindingsCongress finds the following:
 (1)The incidence of unwanted telephone calls is a nationwide nuisance. (2)In 2015, the Federal Trade Commission received over 3.5 million complaints about such calls.
 (3)Telephone scammers target vulnerable consumers, particularly the elderly. (4)The national do-not-call registry has effectively addressed unwanted telephone calls from legitimate companies, but consumers continue to be subject to unwanted calls originating from sources outside the United States and illegitimate operators.
 (5)Such calls cost consumers an estimated $350 million in 2011. (6)Existing Federal law is inadequate to address this problem.
 (7)Preventing such calls from reaching consumers requires two approaches: (A)Identifying unwanted calls.
 (B)Giving the consumers the ability to block or filter such calls. 3.Expanding and clarifying prohibition on inaccurate caller ID information (a)Communications from outside United StatesSection 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1)) is amended by inserting or any person outside the United States if the recipient is within the United States, after United States,.
 (b)Text messaging serviceSection 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)) is amended— (1)in subparagraph (A), by inserting (including a text message sent using a text messaging service) before the period at the end;
 (2)in the first sentence of subparagraph (B), by inserting (including a text message sent using a text messaging service) before the period at the end; and (3)by adding at the end the following:
					
 (D)Text messageThe term text message means a real-time or near real-time digital message consisting of text, images, sounds, or other information that is transmitted from or received by a device that is identified as the transmitting or receiving device by means of a telephone number. Such term—
 (i)includes a short message service (SMS) message, an enhanced message service (EMS) message, and a multimedia message service (MMS) message; and
 (ii)does not include a real-time, two-way voice or video communication. (E)Text messaging serviceThe term text messaging service means a service that permits the transmission or receipt of a text message, including a service provided as part of or in connection with a telecommunications service or an IP-enabled voice service..
				(c)Regulations
 (1)In generalSection 227(e)(3)(A) of the Communications Act of 1934 (47 U.S.C. 227(e)(3)(A)) is amended by striking Not later than 6 months after the date of enactment of the Truth in Caller ID Act of 2009, the Commission and inserting The Commission.
 (2)DeadlineThe Federal Communications Commission shall prescribe regulations to implement the amendments made by this section not later than 18 months after the date of the enactment of this Act.
 (d)Effective dateThe amendments made by this section shall apply beginning on the date that is 180 days after the date on which the Federal Communications Commission prescribes regulations to implement the amendments made by this section.
			4.Technology requirements
 (a)In generalSection 227(d) of the Communications Act of 1934 (47 U.S.C. 227(d)) is amended by adding at the end the following new paragraph:
				
					(4)Technology offered by providers
 (A)Requirements to offer technologyThe Commission shall prescribe regulations setting forth technical and procedural standards— (i)to require any originating provider to enable, for each subscriber of such provider and for no additional charge, technology that verifies, for any telephone call originated by such subscriber, that the caller identification information indicated for such call accurately identifies such subscriber, or that—
 (I)the subscriber establishes a legitimate need, through the process described in subparagraph (B), to provide misleading or inaccurate information for certain calls, such as for a call made to conduct an activity of a domestic violence shelter or a medical practice; or
 (II)the call is exempted, pursuant to the authority granted to the Commission by subsection (e)(3)(B)(ii), from the prohibition under subsection (e)(1); and
 (ii)to require any receiving provider, for each subscriber of such provider and for no additional charge—
 (I)to enable, and to offer the option to disable, technology that— (aa)determines that an incoming telephone call is verified by the technology enabled in accordance with clause (i) as providing caller identification information that accurately identifies the person originating the call; or
 (bb)prevents the subscriber from receiving such a call; and (II)to offer the option to enable technology that—
 (aa)identifies an incoming telephone call as originating or probably originating from an automatic telephone dialing system or as using or probably using an artificial or prerecorded voice; and
 (bb)prevents the subscriber from receiving such a call unless the call is made by a public safety entity, including public safety answering points as defined in section 222(h), emergency operations centers, or law enforcement agencies, or unless the subscriber provides prior express consent to receive the call.
 (B)Exemption ProcessThe standards established under subparagraph (A)(i) shall provide for a process by which— (i)a subscriber may demonstrate to the originating provider that—
 (I)such subscriber has a legitimate need, in accordance with subclause (I) of such subparagraph, to provide misleading or inaccurate caller identification information for certain calls; or
 (II)some or all of the calls of such subscriber are exempted, pursuant to the authority granted to the Commission by subsection (e)(3)(B)(ii), from the prohibition under subsection (e)(1); and
 (ii)the originating provider shall ensure, if the provider makes a favorable determination with respect to the calls described in subclause (I) or (II) of clause (i), that the technology enabled under subparagraph (A)(i) verifies such calls as originating from such subscriber.
 (C)Appeals ProcessThe standards established under subparagraph (A)(ii)(II) shall provide for an appeals process by which— (i)a person may notify a receiving provider that the technology offered under such subparagraph by the provider is—
 (I)incorrectly identifying the telephone calls of such person as originating or probably originating from an automatic telephone dialing system or as using or probably using an artificial or prerecorded voice; or
 (II)preventing subscribers from receiving calls originated by such person that are permitted in accordance with item (bb) of such subparagraph; and
 (ii)the receiving provider so notified shall, if such provider finds that the circumstance about which the person notified the provider under clause (i) exists, take such action as is reasonably necessary to correct such circumstance.
							(D)Private right of action
 (i)In generalA person may bring, in an appropriate district court of the United States, or, if otherwise permitted by the laws or rules of court of a State, in an appropriate court of that State—
 (I)an action based on a violation of the regulations prescribed under clause (i) or (ii) of subparagraph (A) to enjoin such violation; (II)an action to recover for actual monetary loss from such a violation, or to receive $500 in damages for each such violation, whichever is greater; or
 (III)both such actions. (ii)Enhanced awardsIf the court finds that the defendant willfully or knowingly violated such regulations, the court may, in its discretion, increase the amount of the award to an amount equal to not more than 3 times the amount available under clause (i)(II) of this subparagraph.
							(E)Rules of Construction
 (i)Prevention of CallsFor purposes of a regulation prescribed under this paragraph, a call shall be considered to be prevented even if the call is recorded or redirected in a manner that allows the called party to be notified of the attempt to make the call, or to have access to a message left by the calling party.
 (ii)Blocking caller identification informationNothing in this paragraph may be construed to require an originating provider to prevent or restrict any person from blocking the capability of any caller identification service to transmit caller identification information.
 (F)DefinitionsIn this paragraph: (i)Originating providerThe term originating provider means a provider of telecommunications service, or a provider of IP-enabled voice service (as defined in subsection (e)(8)), that permits a subscriber to originate a call that may be transmitted on the public switched telephone network.
 (ii)Receiving providerThe term receiving provider means a provider of telecommunications service, or a provider of IP-enabled voice service (as defined in subsection (e)(8)), that permits a subscriber to receive a call originating or that may be transmitted on the public switched telephone network.
							.
 (b)Actions by StatesSection 227(g)(1) of the Communications Act of 1934 (47 U.S.C. 227(g)(1)) is amended— (1)by inserting after to residents of that State the following: , a pattern or practice of failure to provide the technology required by clause (i) of subsection (d)(4)(A) that threatens or adversely affects an interest of such residents, or a pattern or practice of failure to provide to such residents the technology or the options, as applicable, required by clause (ii) of such subsection,; and
 (2)by inserting after to enjoin such calls the following: or such a failure. (c)Deadline and effective date for regulationsThe Federal Communications Commission shall prescribe the regulations required by paragraph (4) of section 227(d) of the Communications Act of 1934, as added by this section, not later than 18 months after the date of the enactment of this Act. Such regulations shall apply beginning on the date that is 180 days after the date of prescription of such regulations.
			5.Intentional interference with call-blocking technology
 (a)In generalSection 227 of the Communications Act of 1934 (47 U.S.C. 227) is amended by adding at the end the following:
				
					(i)Intentional interference with call-Blocking technology
 (1)In generalIt shall be unlawful for any person within the United States, or any person outside the United States if the recipient is within the United States, with the intent to cause harm, to take any action that causes the technology offered under subsection (d)(4)(A)(ii)(II) to—
 (A)incorrectly identify telephone calls as originating or probably originating from an automatic telephone dialing system or using or probably using an artificial or prerecorded voice; or
 (B)prevent (as such term is used in subsection (d)(4)) the called party from receiving a call— (i)made by a public safety entity, including public safety answering points as defined in section 222(h), emergency operations centers, or law enforcement agencies; or
 (ii)to which the called party has provided prior express consent. (2)Penalties; actions by StatesAny person who violates this subsection or the regulations prescribed under this subsection shall be subject to the penalties set forth in paragraph (5) of subsection (e), and to actions by States as set forth in paragraph (6) of such subsection, in the same manner and to the same extent as if such person had violated such subsection or the regulations prescribed under such subsection.
						.
 (b)Deadline for regulationsThe Federal Communications Commission shall prescribe regulations to implement subsection (i) of section 227 of the Communications Act of 1934, as added by this section, not later than 18 months after the date of the enactment of this Act.
 (c)Effective dateSubsection (i) of section 227 of the Communications Act of 1934, as added by this section, shall apply beginning on the date that is 180 days after the date on which the Federal Communications Commission prescribes regulations to implement such subsection.
			6.Reports to Congress
 (a)Caller Name FalsificationNot later than 180 days after the date of the enactment of this Act, the Federal Communications Commission shall, in consultation with the Federal Trade Commission, submit to Congress and publish to a publicly available website a report containing the findings and conclusions of a study determining how to minimize the extent to which caller names are falsified in caller identification name databases.
			(b)Technology requirements
 (1)In generalNot later than 4 years after the date of the enactment of this Act, and every 4 years thereafter until the date of termination described in paragraph (2), the Federal Communications Commission shall submit to Congress and publish to a publicly available website a report that contains the following information:
 (A)The extent to which subscribers continue to receive calls with misleading or inaccurate caller identification information (except for calls from entities with a legitimate need and calls exempted pursuant to section 227(e)(3)(B)(ii) of the Communications Act of 1934), including a quantitative assessment of the change in the number of complaints made to the Commission regarding such calls before the effective date of the regulations required by paragraph (4) of section 227(d) of such Act, as added by section 4 of this Act, and after such effective date.
 (B)The extent to which subscribers that choose to enable technology offered in accordance with section 227(d)(4)(A)(ii)(II) of the Communications Act of 1934, as added by section 4 of this Act, continue to receive calls originating from an automatic telephone dialing system or using an artificial or prerecorded voice (except for calls from public safety entities and calls to which subscribers have provided prior express consent), including a quantitative assessment of the change in the number of complaints made to the Commission regarding such calls before the effective date of the regulations required by such section and after such effective date.
 (C)An assessment of whether the standards set forth in such regulations have been successful in reducing the number of the calls described in each of subparagraphs (A) and (B) received by subscribers, and whether there have been any problems with such standards or the technology required by such standards, such as the prevention of calls from public safety entities or calls to which subscribers have provided prior express consent.
 (D)Any recommendations for legislative or regulatory action to improve such standards. (2)TerminationThe date of termination described in this paragraph is the date on which the Federal Communications Commission, in consultation with the Federal Trade Commission, determines that the report required by paragraph (1) is no longer necessary because of a substantial reduction in the number of calls described in each of subparagraphs (A) and (B) of such paragraph.
				
